IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WALTER A. HARVEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2452

BLOSSOM M. DAVIS,

      Appellee.

_____________________________/

Opinion filed August 18, 2014.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Walter A. Harvey, pro se, Appellant.

Blossom M. Davis, pro se, Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, ROWE, and MAKAR, JJ., CONCUR.